 


109 HR 1646 IH: Homeland Emergency Response Operations Act
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1646 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Ms. Harman (for herself, Mr. Weldon of Pennsylvania, Mr. Frelinghuysen, Mrs. Tauscher, Mr. Shays, Mr. Israel, Mr. Wilson of South Carolina, Ms. Loretta Sanchez of California, Mr. Ford, Mr. Pascrell, Ms. Millender-McDonald, Mrs. Christensen, Mr. Etheridge, Ms. Norton, Mr. Berman, Mr. George Miller of California, Mr. Andrews, Mrs. Lowey, Mr. Abercrombie, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the expedited and increased assignment of spectrum for public safety purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Emergency Response Operations Act or the HERO Act. 
2.Prevention of delay in reassignment of 24 megahertz for public safety purposesSection 309(j)(14) of the Communications Act of 1934 (47 U.S.C. 309(j)(14)) is amended by adding at the end the following new subparagraph: 
 
(E)Extensions not permitted for channels (63, 64, 68 and 69) reassigned for public safety servicesNotwithstanding subparagraph (B), the Commission shall not grant any extension under such subparagraph from the limitation of subparagraph (A) with respect to the frequencies assigned, pursuant to section 337(a)(1), for public safety services. The Commission shall take all actions necessary to complete assignment of the electromagnetic spectrum between 764 and 776 megahertz, inclusive, and between 794 and 806 megahertz, inclusive, for public safety services and to permit operations by public safety services on those frequencies commencing no later than January 1, 2007.. 
 
